Citation Nr: 0725393	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  02-04 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee disorder, 
secondary to right tibia fracture with right knee 
complications.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of right tibia fracture with right knee 
complications.

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the right ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied service connection for a left knee disorder, and 
granted an increased evaluation of 20 percent for residuals 
of a right tibia fracture with right knee complications, 
effective February 26, 1999.  The veteran has indicated that 
he is not satisfied with this rating.  Thus, the increased 
rating claim for right tibia fracture with right knee 
complications is still before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  The RO confirmed the denial of the service 
connection for the left knee in May 2001.  The claims file 
subsequently was transferred to the RO in Waco, Texas.

The Board remanded this case for additional development in 
June 2005.  The Veterans Law Judge (VLJ), who signed this 
remand subsequently retired; so the case was reassigned to 
the undersigned VLJ.  Most of the development requested in 
the Board remand has been accomplished.  The increased rating 
claim for the right tibia fracture with right knee 
complications is properly before the Board.

A service connection claim for degenerative joint disease of 
the right ankle also was appealed to the Board.  In December 
2006, the RO granted this claim, assigning a 20 percent 
evaluation effective February 26, 1999.  The Board no longer 
has jurisdiction over this appeal and it is dismissed.  
38 C.F.R. § 20.101. 

In April 2007, the veteran's representative submitted a valid 
notice of disagreement with the December 2006 rating 
decision, which assigned a 20 percent rating for the right 
ankle disability.  Therefore, a remand for issuance of a 
statement of the case addressing this matter is necessary.

The issues of service connection for a left knee disorder 
secondary to residuals of right tibia fracture with right 
knee complications and an initial rating in excess of 20 
percent for degenerative joint disease of the right ankle are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The medical records show the residuals of fracture to the 
right tibia with right knee complications are manifested by 
x-ray evidence of old healed fracture deformity at the 
junction of the mid and distal one third of the right tibia, 
osteoarthritis in the knee, right knee flexion most severely 
limited to 90 degrees, and extension most severely limited to 
10 degrees, some evidence of a 1-inch shortening of the right 
lower extremity, and some additional functional impairment 
caused by pain, fatigue, weakness, and lack of endurance.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of fracture to the right tibia with right knee 
complications have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5258 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in October 2006, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
December 2006 supplemental statement of the case, following 
the provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of disability.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for residuals of 
right tibia fracture in September 1953, assigning a 0 percent 
evaluation effective November 30, 1952.  In March 1996, the 
RO assigned an increased evaluation of 10 percent for 
residuals of right tibia fracture with degenerative changes 
of the right knee, effective November 8, 1995.

The veteran filed an increased rating claim for the residuals 
of his right tibia fracture in February 1999.  In November 
1999, the RO granted an increased rating of 20 percent, 
effective February 26, 1999.  The veteran has indicated that 
he still is not satisfied with this rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

In November 1999, the residuals of right tibia fracture were 
rated under 38 C.F.R. § 4.71a, DC's 5010-5258.  DC 5258 
assigns a 20 percent evaluation for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion in the joint. 

Arthritis due to trauma, substantiated by x-ray findings will 
be rated as degenerative arthritis.  DC 5010.  Degenerative 
arthritis is evaluated on the basis of limitation of motion 
of the specific joint or joints involved.  Flexion of the leg 
limited to 60 degrees warrants a noncompensable rating, 
flexion limited to 45 degrees warrants a 10 percent rating, 
flexion limited to 30 degrees warrants a 20 percent rating; 
flexion limited to 15 degrees warrants a 30 percent rating.  
DC 5260.  Extension of the leg limited to 5 degrees warrants 
a noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating; and extension limited to 20 
degrees warrants a 30 percent rating.  DC 5261.

The average normal range of motion of the knee is 0 to 140 
degrees. 38 C.F.R. § 4.71a, Plate II.  

On careful review of the medical records, the veteran is not 
entitled to a rating higher than 20 percent for the residuals 
of right tibia fracture with right knee complications.

DC 5258 does not provide a schedular rating higher than 20 
percent for dislocated semilunar cartilage.  The Board also 
notes that the veteran does not have a dislocated semilunar 
cartilage.

The medical evidence shows arthritis in the right knee.  A 
June 1999 VA examination report shows diagnoses of severe 
advanced osteoarthritis of the right knee.  An August 1999 
private x-ray report on the right knee shows medial 
compartment narrowing with eburnation and mild osteophyte 
formation.  There were osteophytes at the tibial spines as 
well.  Additionally, there were mild degenerative changes at 
the patellofemoral articulation. A January 2002 VA x-ray 
examination report shows mild degenerative joint disease in 
the right knee.  X-rays of the right knee in January 2003 
showed a suggestion of progression in the interval of medial 
compartment osteoarthritis, possibly accompanied by small 
joint effusion.  There was unchanged additional 
patellofemoral osteoarthritis, possible loose body in the 
posterior joint and upper calf vascular calcifications.     

The record, however, does not show that the limitation of 
motion in the right knee due to arthritis is severe enough to 
warrant a rating higher than 20 percent.  A June 1999 VA 
examination report shows that active flexion in the right 
knee was to 110 degrees.  Passive flexion was to 118 degrees 
with pain past 95 degrees.  Active and passive extension was 
to 10 degrees.  In February 2003, right knee flexion was to 
90 degrees with discomfort at 80 degrees.  Extension was 0 
degrees.  The right knee did not have additional limitation 
of motion due to pain.  An April 2004 VA examination report 
shows that the range of motion was 10 degrees to 95 degrees.  
At that point, the veteran was having some knee pain and was 
actively resisting further flexion.  A November 2006 VA 
examination report shows flexion to 135 degrees with 
complaints of mild discomfort at the end arc of movement.  He 
could fully extend the knee to 0 degrees.  The examiner 
anticipated that repetitive movement of the right knee would 
cause additional loss of range of motion of 45 degrees in 
flexion.  

The most severe limitation of right knee flexion reported was 
to 90 degrees; and extension to 10 degrees.  Limitation of 
knee flexion is not severe enough to warrant a compensable 
rating and limitation of extension would warrant no more than 
a 10 percent rating.  Thus, a combined rating higher than 20 
percent for limitation of motion in the knee under DCs 5260 
and 5261 is not assignable.  Even if limitation of knee 
flexion were rated at 10 percent pursuant to DC 5003-5010 
that provides a 10 percent rating for limitation of motion 
that is noncompensable under the appropriate DC, the combined 
rating for limitation of flexion and extension would be 20 
percent and no more. 

Degenerative arthritis and lateral instability of the knee 
may be rated separately under DC's 5257 and 5003. VAOPGCPREC 
23-97 (1997).  Under DC 5257, slight recurrent subluxation or 
lateral instability warrants a 10 percent rating; moderate 
recurrent subluxation or lateral instability warrants a 20 
percent rating; and severe recurrent subluxation or lateral 
instability warrants a 30 percent rating.  

The medical records show the veteran has a significant limp 
on his right side, so much so that he cannot walk without the 
assistance of a cane or a motor scooter.  However, the 
medical evidence also shows that this is not primarily the 
result of the service-connected right tibia and knee 
disability.  

A June 1999 VA examination report shows the veteran indicated 
that he wore a brace and that his right knee felt unstable as 
if it would "go out on him."  On physical examination, the 
gait was markedly abnormal and he was antalgic on the right, 
but there was no instability found in the right knee.  There 
was no medial or lateral collateral ligament laxity or 
anterior or posterior cruciate laxity.  Lachman's test and 
McMurray's sign was negative.  There also was no instability 
to varus or valgus stress or redness, heat, or abnormal 
movement.  X-ray examination showed an old healed fracture 
deformity of the junction of the mid and distal one third of 
the right tibia.

In February 2003, a VA examination report shows the veteran 
walked with a cane if he was walking short distances, but for 
the past few years, used a scooter when he went outside of 
the house, such as for shopping.  He had difficulty walking 
due to the pain in the right knee and ankle and could only 
walk around the yard area.  If there was a slope such as the 
driveway, he would frequently lose his balance and had 
fallen.  In July 2003, a VA ambulatory care visit notes that 
the veteran was walking with a cane and had a slight limp to 
the right leg.  

An April 2004 VA examination report shows a long history of 
right knee pain and occasional giving way.  The veteran also 
had multiple other medical problems.  About three years prior 
he was given an electric scooter because of his difficulty 
walking.  When talking to the veteran during examination, his 
primary difficulty in walking seemed to be his low back pain, 
but he also had bilateral knee pain.  He stated that his 
right knee hurt when he tried to walk and that he had a 
history of it giving way with walking.  He estimated that he 
could walk about 200 feet using Canadian crutches or a walker 
and that most of his mobility was done in his electric 
scooter.  He indicated that he was very inactive now.  He 
also noted that he had some shortening of the tibia and had a 
shoe lift for the right shoe but did not always wear it.  On 
physical examination, the tibia was straight and well-
aligned.  The knee was stable to varus and valgus stress and 
the anterior drawer and Lachman's were negative.  He did not 
have any ambulatory aids with him and his gait therefore was 
not observed because of the chance of falling and causing 
significant injury.  The examiner found that the veteran had 
generalized weakness, deconditioning, and chronic back pain 
that could account for his falling.  

A November 2006 VA examination report shows complaints of 
knee and ankle pain mild to moderate in nature and motor 
weakness of the lower extremities.  There was no locking of 
the knees.  The veteran used a cane all time and wore a heel 
lift.  He had no recurrent subluxations or dislocations.  On 
physical examination, he walked in a slow guarded manner.  He 
had a very unstable gait, almost ataxic.  He needed the use 
of the cane due to unsteadiness, although in the examination 
report he was able to lift out of the chair by pushing down 
on the table.  He could walk over to the wall but became 
slightly unstable and held his hand out to steady himself.  
He was able to complete one quarter of a squat and had 
minimal complaints with squatting except for weakness and 
mild discomfort in the knee and ankle.  He had to hold onto 
the table to squat.  The examiner noted that he needed a cane 
to walk any distances and was unstable.  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  In this case, however, 
the medical evidence shows that the instability in the 
veteran's gait is not due to his service-connected right 
tibia and knee disability but other medical problems.  An 
April 2004 VA examiner noted that the veteran had multiple 
medical problems including chronic back pain, deconditioning, 
and generalized weakness that could account for his falling.  
Physical examination reports also consistently show no 
objective signs of instability, subluxation, or dislocations 
in the right knee.  X-rays showed that the knee is well-
aligned with no fractures.  For these reasons, a separate 
rating under DC 5257 is inapplicable.

The veteran's residuals of right tibia fracture with right 
knee complications previously were rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5262 for impairment of the 
tibia and fibula.  Under DC 5262, a 20 percent evaluation is 
assigned for malunion of the tibia and fibula with moderate 
knee or ankle disability.  A 30 percent evaluation is 
assigned for malunion of the tibia and fibula with marked 
knee or ankle disability.  A 40 percent evaluation is 
assigned for nonunion of the tibia and fibula with loose 
motion, requiring brace.  

The veteran is not entitled to the next higher 30 percent 
rating under the original diagnostic code, DC 5262, because 
the evidence does not more nearly show marked knee 
disability.  As noted above, the limitation of knee motion is 
no more than mild to moderate and there is no instability in 
the knee.  No swelling or redness has been shown.  No more 
than moderate knee disability is demonstrated.  

A rating higher than 20 percent is not warranted under the 
remaining diagnostic codes pertaining to the knee and tibia.  
The medical evidence does not show ankylosis of the knee 
under DC 5256.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Dorland's Illustrated Medical Dictionary, 28th 
edition, p. 86.  Although a June 1999 VA x-ray examination of 
the right tibia and fibula showed a slight angulation dorsal 
and lateral, VA examination reports dated in June 1999, 
February 2003, and November 2006 specifically report no 
findings of ankylosis.  

The medical records show some evidence of shortening of the 
lower extremity.  An April 2004 VA examiner measured the 
tibia length from the tibial tubercle to the medial malleolus 
and found an approximately one-inch leg length discrepancy, 
with the right side being shorter.  A November 2006 VA 
examiner found that there were no apparent leg length 
differences.  DC 5275 provides compensation based on 
shortening of the bones of the lower extremity when measured 
from the anterior superior iliac spine to the internal 
malleolus of the tibia.  A 10 percent evaluation is assigned 
for 1 1/4 inches to 2 inches in leg length discrepancy.  The 
2004 VA examination measured only the tibia while the 2006 
examination measured leg length in accordance with DC 5275; 
the latter examination shows no basis for a compensable 
evaluation.  Moreover the 2.5 centimeter shortening of the 
tibia found in 2004 does not equate to the minimal 1 and 1/4 
inch shortening needed for the minimal 10 percent rating.    

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The medical evidence shows complaints of 
pain, weakness, and stiffness in the tibia and knee, as well 
as fatigue and limited motion with increased activity.  A 
June 1999 examiner found fatigue, weakness, and lack of 
endurance associated with range of motion.  A November 2006 
examiner also specifically commented that pain, fatigue, 
weakness, and lack of endurance caused a major functional 
impairment.  Any functional loss related to the tibia and 
knee, however, would be contemplated by the 20 percent rating 
assigned under DC 5258.  Moreover, the examinations do not 
show such limitation of motion as to be tantamount to flexion 
limited to 30 degrees and/or extension limited to 15 degrees 
as to warrantan increased rating under DCs 5010, 5260 and 
5261.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

An extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) does not apply.  The record does not show 
frequent hospitalization or marked interference with 
employment due to the veteran's service-connected right tibia 
and knee; nor is there any other evidence that this condition 
involves such disability that an extraschedular rating would 
be warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  
In this regard, a November 2006 VA examination report notes 
that the veteran had been retired since 1980.  The record 
does not show that this was due to the veteran's service-
connected disability.  The veteran's disability picture is 
not so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate him for 
his service-connected disability.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and a rating in excess of 20 
percent for residuals of right tibia fracture with right knee 
complications is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of right tibia fracture with right knee 
complications is denied.


REMAND

The case previously was returned for a VA medical opinion on 
whether the veteran's current left knee disorder was 
secondarily related to the service-connected residuals of 
right tibia fracture with right knee complications, or 
whether the residuals of fractured right tibia or right knee 
aggravated any independently developed disorder in the left 
knee.  A November 2006 VA examiner found that the veteran's 
left knee disability was due to the natural aging process and 
not caused by or related to the service-connected accident.  
Although the examiner stated that the left knee disability 
was "not related to" the service-connected injury, he did 
not clearly indicate whether the independently developed left 
knee arthritis had been aggravated by the residuals of right 
tibia fracture with right knee complications.  The veteran is 
entitled to another examination to clarify the question of 
service connection on a secondary basis, based on 
aggravation.

The Board is obligated by law to ensure that the RO complies 
with its directives.  Compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

In December 2006, the RO granted the veteran's service 
connection claim for degenerative joint disease of the right 
ankle, assigning a 20 percent rating effective February 26, 
1999.  In April 2007, the veteran's representative submitted 
a statement that the assigned rating was inadequate for 
addressing the adverse effects of the condition on the 
veteran's quality of life.  This is considered a valid notice 
of disagreement with the December 2006 rating decision.  
Therefore, a statement of the case, which addresses this 
issue, should be provided. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the same 
examiner who conducted the November 2006 
examination, if available.  If that 
examiner is not available, refer the 
claims folder to another appropriate 
examiner.  The examiner should 
specifically address the question as to 
whether it is at least as likely as not 
that the veteran's current independently 
developed left knee disorder was 
aggravated by his service-connected right 
tibia fracture with right knee 
complications.  If so, the examiner should 
express an opinion as to the degree of 
additional disability over and above the 
degree of disability existing prior to the 
aggravation.  If such an opinion would be 
speculative, the examiner should so state.  
Finally, if the examiner requires another 
physical examination in order to make the 
determinations requested, an examination 
should be scheduled. 

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The service 
connection claim for the left knee 
disorder should then be readjudicated.  If 
the claim remains denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal and allow an 
appropriate period of time for response.

3.  Issue a statement of the case (SOC) to 
the veteran and his representative 
addressing its assignment of a 20 percent 
rating for degenerative joint disease of 
the right ankle.  The SOC should include 
all relevant law and regulations 
pertaining to the claim.  The veteran must 
be advised of the time limit in which he 
may file a substantive appeal. See 38 
C.F.R. § 20.302(b).  Thereafter, if an 
appeal has been perfected, this issue 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


